DETAILED ACTION
Applicant’s arguments are acknowledged.   The filing of the IDS’s are acknowledged.
The examiner remains open to interview to advance prosecution on the merits.  
Any previous rejections not discussed below have been overcome by amendment and/or arguments thereto.  
The present application is a continuation of parent SN12049190, now US9415084.  The same method and steps have been claimed, but the scope of the product used therein and issued in ‘084 has been expanded.

Double Patenting, Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 48, 51-55, 59-67, and 69-71 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10137166 B2 in view of Holmes (Novel peptide-based biomaterial scaffolds for tissue engineering. TRENDS in Biotechnology Vol.20 No.1 January 2002), Zhang (Emerging biological materials through molecular self-assembly. Biotechnol Adv. 2002 Dec;20(5-6):321-39), and Hill et al. (A field guide to foldamers. Chem Rev. , 2001, 101(12), pp 3893-4012).  
Although the conflicting claims are not identical, they are not patentably distinct from each other, the later filed ‘166 patent is drawn to peptidomimetic mimics/versions of the instant polypeptide products and methods of using the same to treat extracellular matrix that were found to be obvious at the time of the instantly claimed invention.  ‘166 claim peptidomimetic mimics of self-assembling peptides such as RADA16.  The instantly claimed invention comprises self-assembling peptides such as RADA16 in their natural form, but does not claim peptidomimetics thereof per se.  However, ‘166 defines peptidomimetics as equivalents of the peptides themselves they are mimicking (col. 7, lines 10-19; emphasis by examiner):  “One class of materials that can be used in connection with the invention are peptidomimetics.  Peptidomimetics, as used herein, refers to molecules which mimic peptide structure.  Peptidomimetics have general features analogous to their parent structures, polypeptides, such as amphiphilicity.”  
Further, ‘166 teach that the extracellular matrix tissue, as defined by the specification, may be e.g. the interior of a hollow organ (para 38, lines 7-13):  “As noted, bleeding can be due to any of a large number of different causes and can be internal or external.  The compositions can be applied regardless of the cause or the nature of the cause (e.g. whether caused by a disease process or intentional or accidental trauma).  The compositions can be used to achieve hemostasis in a confined space (e.g., inside a hollow organ) or at or near the body's surface. [ ]”.  Thus, rendering instant claim’s 48 (as well as claim 67) obvious for the same.
Holmes described in 2002 the RAD16 (RADA16) was a self-assembling polypeptide with naturally occurring amino acids and that likewise, self-assembling peptides could also be made with synthetic amino acids and are given the name peptidomimetics.  Thus, Holmes taught/suggested to the skilled artisan that RADA16 could simply be modified with one or more synthetic amino acids (or in some other way) that still allowed RADA16 to self-assemble and function the same and that such would be an equivalent peptidomimetic form of RADA16 (see page 18, middle of column 2; emphasis by examiner):
“[ ] RAD16 peptides and their potential intermolecular interactions are shown in Figure 2. These alternative models of matrix formation and stabilization await direct experimental verification. Self-assembling materials also assemble from peptides that contain synthetic amino acids that are not found in naturally occurring proteins [16] – these molecules are called peptidomimetics. Process conditions (pH, temperature and salt concentration) can be varied to influence the resulting geometry of the self-assembling peptidomimetic-based biomaterials. These results indicate that the design flexibility of peptide-based biomaterial scaffolds is not limited to naturally incorporated amino acids.”
Zhang teach that RADA16 (Table 1) as one of the self-assembly peptide systems that may be designed as copolymers (page 329, 2nd full para).
Further, Hill detailed in 2001 the indepth understanding of the skilled artisan with regard to peptidomimetic structural options capable of mimicking their peptide counterparts such as in the form of alpha-peptides (see especially page 3910 section C. Methods, describing peptide mimics in the form of peptidomimetics; and Table of Contents on and ultimate Section VI. Peptidomimetic Foldamers, pages 3912-3941).
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” (as long established within patent law In re Williams, 36 F.2d 436, 438 (CCPA 1929); emphasis by examiner).
Therefore, it would have been obvious to take the same self-assembling peptides such as RADA16 instantly claimed and generate equivalent self-assembling peptides such as RADA16 in the form of peptidomimetic copolymer alpha-peptide constructs as claimed in ‘116, based on 1) ‘166’s definition of self-assembling peptides such as RADA16 peptidomimetics as equivalent mimics; in view of 2) Holmes teaching/suggestion in 2002 that RADA16 with one or more equivalent synthetic amino acid substitutions created a RADA16 peptidomimetic, 3) Zhang’s teaching of RADA16 as one of the self-assembly peptide systems that may be designed as copolymers, and 4) Hill providing that it was art-recognized by the skilled artisan as to the prima facie obvious at the time of the instantly claimed invention in view of Holmes, Zhang, and Hill.
Response to Arguments
	Applicant’s arguments have been fully considered but are not found persuasive.  Under the broadest reasonable interpretation of the prior art combination applied above of Holmes in view of Zhang and Hill, such teach and/or suggest gel formation capable of treating injured extracellular matrix via e.g. the interior of a hollow organ.  As the tissue surrounding the body is an organ, any damage thereto (e.g. a knife wound) naturally creates a hollow space of that organ which includes an interior thereof.  The application of a gel to this surface then constitutes treatment of that hollow space of that organ.  Thus, under the broadest reasonable interpretation of the claims, the prior art combination still renders obvious the application of the compositions thereof for such use, falling within the claim scope of the claims as currently written.  Therefore, the rejection is maintained, absent further evidence to the contrary and/or amendment thereto.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1675